Back to 10K CONTENTS CORPORATE PROFILE AND RELATED INFORMATION 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 11 FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 12 CONSOLIDATED STATEMENTS OF INCOME 13 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME 14 CONSOLIDATED STATEMENTS OF CASH FLOWS 15 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 17 BOARD OF DIRECTORS AND EXECUTIVE OFFICERS 62 Table of Contents CORPORATE PROFILE AND RELATED INFORMATION TF Financial Corporation (the “Company”) is the parent company of 3rd Fed Bank and its subsidiaries Third Delaware Corporation and Teragon Financial Corporation (collectively, “3rd Fed” or the “Bank”) and Penns Trail Development Corporation. TF Investments Corporation had been a subsidiary of the Company until it was merged into TF Financial Corporation during 2011. As discussed in the Consolidated Financial Statements Note21-Subsequent Event, effective January 30, 2012 the Bank converted from a federally-chartered institution to a state-chartered bank which necessitated a name change from Third Federal Bank to 3rd Fed Bank. At December31, 2011, total assets were $681.9million and total stockholders’ equity was $77.4million. The Company is a unitary savings and loan holding company which, under existing laws, generally is not restricted in the types of business activities in which it may engage, provided that 3rd Fed retains a specified amount of its assets in housing-related investments. 3rd Fed is a Pennsylvania stock savings bank headquartered in Newtown, Pennsylvania, which was originally chartered in 1921 under the name “Polish American Savings Building and Loan Association.” Deposits of 3rd Fed have been federally insured since 1935 and are currently insured up to the maximum amount allowable by the Federal Deposit Insurance Corporation (the “FDIC”). 3rd Fed is a community-oriented institution offering a variety of financial services to meet the needs of the communities that it serves. As of December31, 2011, 3rd Fed operated branch offices in Bucks and Philadelphia counties, Pennsylvania and Mercer County, New Jersey. 3rd Fed attracts deposits ($551.3million at December31, 2011) from the general public and uses such deposits, together with borrowings mainly from the Federal Home Loan Bank of Pittsburgh (“FHLB”) ($46.9million at December31, 2011) and other funds, to originate loans secured by first mortgages and junior liens on owner-occupied, one-to four-family residences, and to originate loans secured by commercial real estate, including construction loans. Stock Market Information Since its issuance in July 1994, the Company’s common stock has been traded on the Nasdaq Global Market. The daily stock quotation for the Company is listed on the Nasdaq Global Market published in The Wall Street Journal, The Philadelphia Inquirer, and other leading newspapers under the trading symbol of “THRD.” The number of shareholders of record of common stock as of February 27, 2012, was approximately 458. This does not reflect the number of persons or entities who held stock in nominee or “street” name through various brokerage firms. Dividend Policy The Company has adopted a formal Dividend Policy. Before each dividend declaration by the Board of Directors, the Board makes the following determinations: 1. The capital of the Company is adequate for the current and projected business operations of the Company. 2. The liquidity of the Company after the payment of the dividend is adequate to fund the operations of the Company for a reasonable period of time into the future. 3. In light of the fact that the primary source of liquidity with which to pay dividends is dividend payments from the subsidiary Bank, the Board considers a number of factors specifically applicable to the Bank, such as its expected level of earnings and capital, and the possibility of regulatory restrictions.Among other limitations, 3rd Fed may not declare or pay a cash dividend on any of its stock if the effect thereof would cause 3rd Fed’s regulatory capital to be reduced below (1)the amount required for the liquidation account established in connection with 3rd Fed’s conversion from mutual to stock form, or (2)the regulatory capital requirements imposed by the Federal Reserve Bank (“FRB”). The amount of the quarterly dividend is reviewed by the Board of Directors, may be increased or reduced as deemed appropriate by the Board, and may be suspended by the Board at any time and recommenced or discontinued at the discretion of the Board. In addition to quarterly cash dividends, the Board of Directors may periodically consider the payment of special cash dividends or stock dividends. Stock Price and Dividend History The following table sets forth the high and low sales prices and cash dividends declared for the periods indicated. All stock price information has been adjusted for the 5% stock dividend paid in February, 2011. 1 Table of Contents Quoted market price Dividend paid Quarter ended High Low per share December31, 2011 $ $ $ September30, 2011 $ $ $ June30, 2011 $ $ $ March31, 2011 $ $ $ December31, 2010 $ $ $ September30, 2010 $ $ $ June30, 2010 $ $ $ March31, 2010 $ $ $ 2 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General.The following discussion and analysis should be read in conjunction with the Company’s consolidated financial statements and is intended to assist in understanding and evaluating the major changes in the financial position and results of operations of the Company with a primary focus on an analysis of operating results. The Company may from time to time make written or oral “forward-looking statements”, including statements contained in the Company’s filings with the Securities and Exchange Commission (“SEC”), in its reports to stockholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations, estimates and intentions that are subject to change based on various important factors (some of which are beyond the Company’s control). The following factors, among others, could cause the Company’s financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System, inflation, interest rate, market and monetary fluctuations; the timely development of and acceptance of new products and services of the Company and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors’ products and services; the willingness of users to substitute competitors’ products and services for the Company’s products and services; the success of the Company in gaining regulatory approval of its products and services, when required; the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes, acquisitions; changes in consumer spending and saving habits; and the success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exclusive. The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. The Company’s income on a consolidated basis is derived substantially from its investment in its subsidiary 3rd Fed. The earnings of 3rd Fed depend primarily on its net interest income. Net interest income is affected by the interest income that 3rd Fed receives from its loans and investments and by the interest expense that 3rd Fed incurs on its deposits, borrowings and other sources of funds. In addition, the mix of 3rd Fed’s interest-bearing assets and liabilities can have a significant effect on 3rd Fed’s net interest income; loans generally have higher yields than securities; retail deposits generally have lower interest rates than other borrowings. 3rd Fed also receives income from service charges and other fees and occasionally from sales of investment securities, loan sales and real estate owned. 3rd Fed incurs expenses in addition to interest expense in the form of provisions for loan losses, salaries and benefits, deposit insurance premiums, property operations and maintenance, advertising and other related business expenses. Critical Accounting Policies Certain critical accounting policies of the Company require the use of significant judgment and accounting estimates in the preparation of the consolidated financial statements and related data of the Company. These accounting estimates require management to make assumptions about matters that are highly uncertain at the time the accounting estimate is made. Management believes that the most critical accounting policy requiring the use of a significant amount of accounting estimates and judgment is the determination of the allowance for loan losses. Allowances are established based on an analysis of individual loans, pools of similar loans, delinquencies, loss experience, economic conditions generally and as they may affect individual borrowers, and other factors. Individual loans are evaluated based on cash flows or value of the underlying collateral, and the financial strength of any guarantors. All of these evaluation factors are subject to a high degree of uncertainty. If the financial condition and collateral values of a significant amount of debtors should deteriorate more than the Company has estimated, present allowances for loan losses may be 3 Table of Contents insufficient and additional provisions for loan losses may be required. In addition, a single loan may result in the loss of a substantial amount and may significantly reduce the allowance. The allowance for loan losses was $8.1million at December31, 2011. Financial Condition and Changes in Financial Condition Assets.The Company’s total assets at December31, 2011 were $681.9million, a decrease of $9.8million during the year. Investment securities decreased by $10.4million during the year due to principal repayments received of $27.2million, security sales of $10.0million, security maturities of $6.9million and net premium amortization of $0.3million that were partially offset by security purchases of $31.7million and increases in the fair value of available for sale securities of $2.3million. Loans receivable, net of the allowance for loan losses, were $494.1million, a $7.4million or 1.5% decrease from December31, 2010. The decrease was the combined result of loan repayments and transfers to real estate acquired through foreclosure exceeding demand for new loans during the year. Principal repayments of loans receivable totaled $92.5million during the year ended December31, 2011 and the Company transferred $5.5million from loans to real estate acquired through foreclosure. The allowance for loan losses was increased by a provision of $3.7million during the year. Originations of consumer and single-family residential mortgage loans totaled $66.2million and originations of commercial loans were $28.4million. During 2011, loans originated for sale and proceeds from the sale of loans in the secondary market approximated $26.5million. The Company sold the majority of its fixed rate, 30year term loan originations to the Federal National Mortgage Association (“FNMA”) and retained the loan servicing. As a result of the Company’s cash-related activities, cash and cash equivalents increased $7.5million during the year ended December31, 2011. Other assets increased by $1.6million due to several foreclosure actions that resulted in the acquisition of 36 residential properties totaling $2.1million, a commercial office building valued at $1.1million and a parcel of vacant land approved for townhome development valued at $2.0million.At December31, 2011, real estate acquired through foreclosure totaled $11.7million. Offsetting this increase in other assets was a $2.0million decrease in the funded status of the Company’s defined benefit plan which is reflected in other comprehensive income for the year. Liabilities.Advances from the FHLB and other borrowings decreased by $15.1million, the result of scheduled amortization and maturities of $21.7million less new borrowings of $6.6 million. It is the current intent of the Company to fund a portion of its interest-bearing assets, not funded by deposits, with longer term advances from the FHLB. The Bank may also fund its day-to-day cash needs and shorter term interest-bearing assets not otherwise funded with deposits using draws on its line of credit with the FHLB. The Bank’s line of credit at the FHLB was $60million of which none was drawn at December31, 2011. Deposit balances increased by $1.2million during 2011. Money market, checking and savings accounts increased $24.3million from December31, 2010 to December31, 2011. This increase was offset by a decrease of $23.1million in certificates of deposit during 2011. Stockholders’ Equity.Total consolidated stockholders’ equity increased by $4.0million to $77.4million at December31, 2011. The increase is largely the result of the retention of $3.9million in net income less cash dividends paid to the Company’s common stockholders of $0.5million. Accumulated other comprehensive income increased by $1.5million net of tax due to the fair value adjustment for unrealized gains on available for sale securities and a decrease of $1.4million, net of tax related to the funded status of the pension plan, a $0.3million increase due to the allocation of 12,000 shares to participants in the Company’s employee stock ownership plan, and an increase of $0.2million attributable to stock grants, stock options and director compensation. 4 Table of Contents Average Balance Sheet.The following table sets forth information (dollars in thousands) relating to the Company’s average balance sheet and reflects the average yield on assets and average cost of liabilities for the periods indicated. The yields and costs are computed by dividing income or expense by the average balance of interest earning assets or interest-bearing liabilities, respectively for the periods indicated. Average balance Interest Average yld/cost Average balance Interest Average yld/cost ASSETS Interest-earning assets: Loans receivable, net (1) $ $ % $ $ % Mortgage‑backed securities % % Investment securities (2) % % Other interest‑earning assets (3) 3 % 6 % Total interest‑earning assets % % Non interest‑earning assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Interest‑bearing liabilities: Deposits $ % $ % Advances from the FHLB % % Total interest‑bearing liabilities % % Non interest‑bearing liabilities Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ Net interest income-tax equivalent basis Interest rate spread (4)—tax equivalent basis % % Net yield on interest‑earning assets (5)—tax equivalent basis % % Ratio of average interest‑earning assets to average interest‑bearing liabilities % % Less: tax—equivalent interest adjustment ) ) Net interest income $ $ Interest rate spread (4) % % Net yield on interest‑earning assets (5) % % Nonaccrual loans have been included in the appropriate average loan balance category, but interest on nonaccrual loans has not been included for purposes of determining interest income. Tax equivalent adjustments to interest on investment securities were $691,000 and $566,000 for the years ended December31, 2011 and 2010 respectively. Tax equivalent interest income is based upon a marginal effective tax rate of 34%. Includes interest-bearing deposits in other banks. Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. Net yield on interest-earning assets represents net interest income as a percentage of average interest-earning assets. 5 Table of Contents Rate/Volume Analysis.The following table presents, for the periods indicated, the change in interest income and interest expense attributed to (i)changes in volume (changes in the weighted average balance of the total interest-earning asset and interest-bearing liability portfolios multiplied by the prior year rate), and (ii)changes in rate (changes in rate multiplied by prior year volume). Changes attributable to the combined impact of volume and rate have been allocated proportionately based on the absolute value of changes due to volume and changes due to rate. 2011vs2010 Increase (decrease) due to Volume Rate Net (in thousands) Interest income: Loans receivable, net $ ) $ ) $ ) Mortgage-backed securities ) ) ) Investment securities (1) Other interest-earning assets (3
